Owens, J.
(dissenting) — The majority concludes that no rule of law would require the Snohomish County prosecutor to be bound by the terms of the King County immunity agreement. Nevertheless, the majority also concludes that the charges filed in Snohomish County against the defendant should be dismissed based on the doctrine of fundamental fairness. More specifically, the majority suggests that the charges should be dismissed because Vincent Bryant relied on the immunity agreement to protect himself from prosecution in all of the counties in the State of Washington. Since I do not agree that this reliance was reasonable, I respectfully dissent.
Bryant’s reliance was not reasonable based upon contract law. Informal immunity agreements are subject to contract analysis,8 United States v. Plummer, 941 F.2d 799, *111802 (9th Cir. 1991), and an immunity agreement is enforceable only against the parties who originally created it. See United States v. Peister, 631 F.2d 658, 662-63 (10th Cir. 1980), cert. denied, 449 U.S. 1126 (1981). Because Snohomish County was not a party to the immunity agreement, the Snohomish County prosecutor cannot be bound by the terms of the agreement. According to the agreement, only King County was prevented from using the information provided by Bryant in any prosecution against him. Even if we concluded that the agreement was ambiguous and that any discrepancies should be construed against King County as the drafter, Snohomish County would still not be bound by the agreement. See Universal/Land Constr. Co. v. City of Spokane, 49 Wn. App. 634, 640, 745 P.2d 53 (1987). Moreover, Snohomish County should not be bound by the agreement because the county did not know about the existence of the agreement and because it never had access to the statements made by Bryant. For these reasons, I agree with the majority’s conclusion that the Snohomish County prosecutor is not subject to the immunity agreement.
Similarly, Bryant’s reliance was not reasonable based upon agency law. King County had no actual authority to bind Snohomish County because the King County prosecutor is a county official and neither the State of Washington nor Snohomish County has authorized the King County prosecutor to bind Snohomish County in an immunity agreement. The citizens of King and Snohomish Counties each elect their respective county prosecutor (article XI, section 5 of the state constitution) and both prosecutors are subject to recall by the citizens of their respective counties. Const, art. I, § 33. Thus, the Washington State Constitution clearly provides that prosecutors of each county are accountable to the citizens of their respective counties.
Nor can Bryant argue that the King County prosecutor had apparent authority to bind Snohomish County. When *112considering whether apparent authority exists, the court must look to the words and conduct of the principal, rather than the agent. Leschner v. Dep’t of Labor & Indus., 27 Wn.2d 911, 919, 185 P.2d 113 (1947). In this case, no evidence exists to support the conclusion that the State of Washington or Snohomish County made representations to Bryant that King County could bind Snohomish County through an immunity agreement. Moreover, the agreement itself provided that King County, and not the State of Washington or Snohomish County, agreed to be bound by the terms of the agreement. Because neither the State of Washington nor Snohomish County made any representations to Bryant, I agree with the majority’s conclusion that “Bryant has failed to establish the existence of apparent authority” in this case.9 Majority at 104.
Despite the fact that the majority concludes that the immunity agreement does not bind Snohomish County based on contract and agency law, the majority nevertheless concludes that the charges against Bryant in Snohomish County should be dismissed based on the doctrine of fundamental fairness. Informal immunity agreements are reviewed for fundamental fairness as is required by the due process clauses in the Fifth and Fourteenth Amendments to the federal constitution. See United States v. Carrillo, 709 F.2d 35, 37 (9th Cir. 1983). The United States Supreme Court has explained that the term “fundamental fairness” cannot be precisely defined and that a court must discover what “fundamental fairness” consists of by considering relevant precedents and by assessing the interests that are at stake in the litigation. Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 24-25, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981).
*113Fundamental fairness concerns are not implicated in this case. Under the doctrine of fundamental fairness, the government will be required to honor its contractual obligations to a defendant when the defendant has completed his part as was required in the agreement. Rowe v. Griffin, 676 F.2d 524, 528 (11th Cir. 1982). According to the terms of the agreement, King County was prohibited from using the information provided by Bryant in any prosecution against him. This contractual obligation owed to Bryant was satisfied when the King County trial court dismissed all claims filed against him. Since Bryant was charged with several offenses in King County, this benefit cannot be classified as illusory. The State has acted fairly toward Bryant because King County was required to comply with the terms of the immunity agreement.
Nevertheless, the majority ignores the fact that this benefit has already been provided to Bryant and concludes that Snohomish County should also be prevented from prosecuting Bryant. The majority apparently concludes that the charges against Bryant should be dropped because Bryant relied on the agreement to shield himself from prosecution and because he has suffered a detriment to the extent that he could be subjected to'prosecution in Snohomish County. This discussion of reliance and detriment suggests that the majority’s opinion is based upon the theory of equitable estoppel; however, Bryant cannot establish facts sufficient to prove all the elements of equitable estoppel in this case.
Courts generally do not favor applying equitable estoppel against the government; thus, a party must prove six elements before a court will apply equitable estoppel against the government. Kramarevcky v. Dep’t of Soc. & Health Servs., 122 Wn.2d 738, 743, 863 P.2d 535 (1993). In order to establish equitable estoppel, a party must show that:
(1) the government has made a statement or acted in a way that is inconsistent with a previous statement;
*114(2) the party relied on the previous statement of the government;
(3) the party’s reliance on the government’s previous statements was justifiable;
(4) the party would be injured by allowing the government to repudiate its original statement;
(5) estoppel should be applied to prevent a manifest injustice; and
(6) government functions would not be impaired despite the application of estoppel.
Id. With the exception of the second element, it is highly questionable whether Bryant could offer sufficient evidence to prove the existence of any of these elements. For example, Snohomish County has never made any contradictory statements or promises to Bryant.10 Similarly, even if the estoppel could be based on the statements made by King County, the majority concluded that no prosecutorial misconduct has occurred in this case.
Nor can Bryant show that his reliance was justified. By the terms of the contract, the immunity contract bound only King County. Neither the State of Washington nor Snohomish County is mentioned in the agreement. When construing the terms of a contract, the court will consider the document as a whole. Plummer, 941 F.2d at 803. Thus, it would be reasonable to conclude that the promises made in the agreement should apply only to “any prosecution” brought by King County. Similarly, Bryant cannot show that he has suffered an injury through the actions of King County since the charges filed in King County have all been dismissed.
With regard to the element of showing the existence of a manifest injustice, Bryant cannot show that such an injustice exists. The charges filed against him in King County have been dismissed, and, in contrast, it appears that a manifest injustice would occur to his victims in Snohomish *115County if Snohomish County is prevented from prosecuting Bryant based upon poor legal drafting by King County. Fundamental fairness requires that all implicated interests should be considered, and the interests of Snohomish County and the Linari family, neither of which is a bad actor in this litigation, militate against dismissing the charges in this case. These interests would be even stronger in a situation where Bryant had committed murder or arson and King County had failed to include a provision that the immunity agreement would not apply to these crimes.
Finally, Bryant cannot show that government functions would not be impaired by the application of estoppel in this case. Based on this precedent, the King County prosecutor through poor legal drafting could bind the duly elected county prosecutors in all of the 38 counties in Washington. These other prosecutors have no tangible means for tracking and policing the actions of the King County prosecutor, yet the majority would allow the King County prosecutor to bind them through a poorly drafted immunity agreement, even though they would be without any meaningful recourse. The majority concedes that the King County prosecutor has no legal authority to bind other county prosecutors; nevertheless, the majority utilizes its own version of fundamental fairness and binds Snohomish County without justifying its conclusion based upon any theory of law.
Because Bryant cannot show that Snohomish County should be bound by the terms of the immunity agreement under any theory of law, I must dissent in this case. Although the majority has also concluded that Snohomish County cannot be bound under contract or agency law, the majority nevertheless concludes that the doctrine of fundamental fairness requires that the charges filed against Bryant in Snohomish County must be dismissed. I do not agree with the majority’s opinion because Bryant has already received the benefit contemplated in the immunity agreement—King County has been prevented from using his statements in any prosecution against him. Thus, I *116would conclude that Snohomish County cannot be bound by the immunity agreement and that the decision of the Court of Appeals should be affirmed.
Ireland and Bridge, JJ., concur with Owens, J.

 1 agree with the majority’s statement that the law of contracts may not always be sufficient to resolve issues raised with regard to the interpretation of immunity agreements. See United States v. Carrillo, 709 F.2d 35, 36 n.1 (9th Cir. 1983) (“Cases may arise in which the law of contracts will not provide a sufficient *111analogy” for deciding issues raised regarding the interpretation of informal immunity agreements.).


 I do not, however, agree with the majority’s statement that prosecutors in Washington have unrestrained authority to prosecute crimes committed in other counties. Article I, section 22 of the state constitution clearly provides that criminal prosecutions shall take place in the county where the crime allegedly occurred. The right of determining venue belongs to the defendant in a criminal prosecution rather than to the prosecutor, despite the fact that a defendant may waive this right by failing to raise a timely objection. See State v. Dent, 123 Wn.2d 467, 479, 869 P.2d 392 (1994).


 It is highly questionable whether equitable estoppel could even be applied against Snohomish County because Snohomish County has not had any direct interaction with Bryant with regard to the immunity agreement.